Citation Nr: 1502064	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, variously claimed as coronary artery disease (CAD), atrial fibrillation, and congestive heart failure (CHF), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION


The Veteran served on active duty from April 1961 to April 1964 and from July 1968 to November 1969, with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary to adequately adjudicate the Veteran's claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with a VA examination in September 2010.  At the examination, the examiner provided opinions that it was less likely than not that the Veteran's atrial fibrillation and CHF were caused by his service-connected diabetes mellitus type II.  This was based upon the medical finding that the Veteran's heart disease pre-existed his diagnosis of diabetes mellitus type II.  The examiner further determined that the Veteran did not have a diagnosis of ischemic heart disease, to include CAD and, therefore, presumptive consideration based upon Agent Orange exposure was not for application.  However, the examiner did not provide any opinions regarding whether the Veteran's atrial fibrillation and CHF were related to military service, to include Agent Orange exposure or whether his service-connected diabetes mellitus had aggravated his heart condition beyond its natural progression.

The Board finds that the September 2010 VA examination is inadequate for rating purposes, as it did not provide all of the necessary opinions for consideration.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the VA examiner determined that the Veteran's diagnosed heart disease did not meet the enumerated criteria for consideration of presumptive service connection for Agent Orange exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such heart disease was directly related to the Veteran's military service, to include exposure to Agent Orange.  Because the Veteran's exposure to Agent Orange has been conceded and he does have a currently diagnosed heart condition, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists.  As such, upon remand, the Veteran's claims file should be returned to the examiner who conducted the September 2010 VA examination in order that he may provide an addendum opinion discussing whether the Veteran's atrial fibrillation and CHF is related to military service, to include conceded exposure to Agent Orange.

Additionally, the 2010 VA examiner's opinion regarding a potential relationship of the Veteran's heart condition to his service-connected diabetes mellitus type II is incomplete.  While he did address the issue of whether the diabetes mellitus type II caused the Veteran's atrial fibrillation and CHF, there was no further discussion as to potential aggravation.  As such, upon remand, the examiner who conducted the September 2010 VA must also provide an addendum opinion regarding whether the service-connected diabetes mellitus type II aggravated the Veteran's atrial fibrillation and CHF beyond its natural progression.  On the occasion that aggravation is determined to be present, the examiner must determine the baseline severity of the Veteran's atrial fibrillation and CHF and compare it to the severity of that condition after such aggravation has been taken into account.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the examiner who conducted the September 2010 VA examination in order to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed atrial fibrillation and CHF.  If the original examiner is unavailable, a physician of like experience and training should be utilized.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner/physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed atrial fibrillation and CHF had its onset in service, or is otherwise the result of a disease or injury in service, to include any relationship to conceded Agent Orange exposure while serving in the Republic of Vietnam.

An opinion should be given as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed atrial fibrillation and CHF were aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus type II.  A baseline for the condition before such aggravation must be provided. A rationale for all opinions should be set forth.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

